—Judgment, Supreme Court, New York County (Emily Goodman, J.), rendered August 27, 1992, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 1 Vi to 3 years, unanimously affirmed.
While sitting in his car, the victim saw defendant on the street, walking away with the victim’s jacket, which had been in the back seat of his car and which contained his wallet and credit card. The victim yelled at defendant to stop. However, defendant fled, dropped the victim’s jacket and was ultimately apprehended. A search of defendant by the police found the victim’s wallet and credit card. Clearly, the jury’s finding of guilt in this case was supported by the evidence adduced *204(People v Bleakley, 69 NY2d 490). Concur—Murphy, P. J., Rosenberger, Kupferman, Ross and Tom, JJ.